ORDER

PER CURIAM.
David G. Noll appeals an October 21, 2004 Order of the Labor and Industrial Relations Commission of Missouri affirming a determination of the Appeals Tribunal of the Missouri Division of Employment Security that Noll was ineligible to receive unemployment compensation benefits until he earns wages for insured work equal to ten times his weekly benefit amount since he had left work voluntarily without good cause attributable to the work or his employer, Sysco Asian Foods, Inc.
After reviewing the record and the parties’ briefs, we conclude that the Commission’s order is supported by competent and substantial evidence on the whole record and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
The order is affirmed. Rule 84.16(b).